Exhibit (10)

OWENS CORNING
EXECUTIVE SUPPLEMENTAL BENEFIT PLAN
2002 Restatement

This 2002 Restatement of the Executive Supplemental Benefit Plan, as amended and
restated effective as of January 1, 1996, provides individuals participating in
the Plan with the full retirement benefits which they would have accrued under
the Retirement Plan by reason of their employment with the Company, which cannot
be paid from the Retirement Plan due to the limits placed on the payment of such
benefits by the Internal Revenue Code of 1986, as amended.


I.       DEFINITIONS

1.1 "Actuarial Equivalent" shall mean the method of determining benefit
equivalence, as defined in the Retirement Plan.   1.2 "Administrator" shall mean
such person as has been designated from time to time as the Administrator of the
Retirement Plan.   1.3 "Board of Directors" shall mean the Board of Directors of
Owens Corning.   1.4 "Code" shall mean the Internal Revenue Code of 1986, as
amended.   1.5 "Company" shall mean Owens Corning, a Delaware corporation, and
subsidiaries whose employees participate in the Retirement Plan.   1.6 "ERISA"
shall mean the Employee Retirement Income Security Act of 1974, as amended.  
1.7 "Participant" shall mean any individual who becomes eligible to participate
in the Plan.   1.8 "Retirement Plan" shall mean the Owens Corning Cash Balance
Pension Plan (Attachment #1), a portion of the Owens Corning Merged Retirement
Plan, as amended.   1.9 "Plan" shall mean this Executive Supplemental Benefit
Plan, as amended.   1.10 "Supplemental Benefit" shall mean any benefit payable
under Article III of the Plan.


II.      PLAN PARTICIPATION

Any individual who participates in the Retirement Plan and accrues benefits
thereunder which cannot be paid because of the application of Code section
401(a)(17) or 415 shall be a Participant in the Plan.


III.    BENEFITS

3.1 Retirement Benefits. A Participant entitled to receive a benefit under the
Retirement Plan shall be paid a Supplemental Benefit in an amount equal to the
excess of (1) the benefit, as computed under the Retirement Plan without regard
to limits imposed by Code sections 401(a)(17) and 415, over (ii) the benefit
which is actually paid or payable under the terms of the Retirement Plan.   3.2
Pre-Retirement Death Benefits. If a Participant entitled to receive a benefit
under the Retirement Plan dies prior to commencement of such benefits, his or
her surviving spouse or other beneficiary who is entitled to receive a death
benefit computed and made payable under Article VI of the Retirement Plan shall
be paid a Supplemental Benefit in an amount equal to the excess of (i) the death
benefit, as computed under Article VI of the Retirement Plan without regard to
limits imposed by Code sections 401(a)(17) and 415, over (ii) the death benefit
actually paid or payable under the terms of Article VI of the Retirement Plan.  
3.3 Survivors and Beneficiaries. Payment to a Participant shall include payment
on account of said Participant to his estate, beneficiary or survivor.


IV.    PAYMENT OF SUPPLEMENTAL BENEFITS

4.1 Payment in Cash from General Company Assets. Except as otherwise determined
by the Compensation Committee of the Board of Directors, Supplemental Benefits
shall be paid at the same time that benefits under the Retirement Plan begin.
However, the Compensation Committee may determine to pay Supplemental Benefits
prior to the start of Retirement Plan benefits through a Participant's account
in the Company's Pension Preservation Trust.   4.2 Form of Payment. All
Supplemental Benefits are to be paid in an Actuarial Equivalent lump sum, at the
same time that benefits would begin under the Retirement Plan.   4.3 Credits
Against Supplemental Benefits. The lump sum Supplemental Benefit determined by
the foregoing paragraphs of this section shall be reduced by:   1.    an amount
equal to the pre-tax equivalent of the distribution (determined on the date of
       payment) made to or on behalf of the Participant from the Pension
Preservation Trust. This
       reduction shall be made even though payments from the Pension
Preservation Trust are made
       to persons other than those entitled to payment of Supplemental Benefits
under the terms of
       this Plan, and   2.    an amount equal to the pre-tax equivalent (on the
date of payment hereunder) of the portion of
       all distributions of income made to or on behalf of the Participant from
the Pension
       Preservation Trust.


V.      FORFEITURE OF SUPPLEMENTAL BENEFITS

5.1 Disclosure of Proprietary Information. The Supplemental Benefits otherwise
payable under the terms of this Plan shall be forfeited and the Company and the
Plan shall have no additional liability if a Participant discloses, divulges,
publishes' or otherwise reveals either directly or through another, to any
person, firm or corporation, any knowledge or information concerning any Company
inventions, devices, technical data, strategic plans (business and technical),
or financial data (including any data classified as "Secret and Proprietary
Information"), which knowledge or information has in any way been disclosed to
or acquired by the Participant during the term of his employment with the
Company. Such knowledge or information shall not include knowledge or
information which:   1.    Is or was in the public domain at the time of its
disclosure to the Participant; or,   2.    Enters the public domain after the
date of disclosure to the Participant except where such entry is a result of a
breach by the Participant of this Section; or,   3.    Is disclosed to the
Participant by a third party having a bona fide right to make such disclosure,
or is otherwise lawfully obtained from other sources; or,   4.    Is disclosed
to others by the Company without restriction.   5.2 Direct Competition with the
Company. The Supplemental Benefits payable under the terms of this Plan shall be
forfeited and the Company and the Plan shall have no further liability to a
Participant if said Participant directly or indirectly, in any capacity,
performs any compensated service for, be employed by or become associated in any
firm, corporation or partnership engaged in the manufacture, production or sale
of products which compete with products produced or sold by the Company. For the
purposes of this Plan, products shall be limited to those which are
manufactured, produced or sold by the Company as described in the Company's most
recent Annual Report to its stockholders.   5.3 Discharge for Just Cause. The
Supplemental Benefits otherwise payable under the terms of this Plan shall be
forfeited and the Company and the Plan shall have no further liability if the
employment of said Participant by the Company is terminated or otherwise ceases
for "Just Cause". "Just Cause" shall mean discharge or resignation as the direct
result of any act or omission which constitutes a misdemeanor or a felony, or
which clearly evidences fraud or dishonesty on the part of the Participant.


VI.    PLAN ADMINISTRATION

6.1 Administrator. This Plan shall be maintained, on a day-to-day basis, by the
Administrator. The Administrator shall at all times serve at the pleasure of,
and may at any time be removed by action of the Board of Directors. The duties
of the Administrator shall include, but shall not be limited to, maintaining
Participant lists, notifying eligible employees of their status as Participants,
distributing to Participants all necessary information, and communicating, where
necessary, with a Participant's beneficiary or personal representative. The
Administrator will also have full discretionary authority to interpret the
provisions of the Plan and decide all questions and settle all disputes which
may arise in connection with the Plan, and may establish its own operative and
administrative rules and procedures in connection therewith, provided such
procedures are consistent with the requirements of Section 503 of ERISA and the
regulations thereunder. All interpretations, decisions and determinations made
by the Administrator will be binding on all persons concerned.   6.2 Notice to
Participants. All information provided to Participants by or at the direction of
the Administrator shall be made in writing (or electronic form) and shall be
delivered using a method reasonably calculated to apprise Participants of their
rights hereunder.


VII.   GENERAL PROVISIONS

7.1 Plan Excluded Under ERISA. The Plan is intended to be an unfunded "excess
benefit plan," (within the meaning of Section 3(36) of ERISA) to the extent the
Plan provides benefits in excess of the limits imposed by Code Section 415, and
an unfunded plan providing "deferred compensation for a select group of
management or highly compensated employees" (within the meaning of Sections
201(2), 301(a)(3), 401(a)(1), and 4021(b)(6) of ERISA) to the extent the Plan
provides benefits in excess of other Code restrictions and/or limitations, and
shall be interpreted and administered accordingly.   7.2 Laws of Ohio to Govern.
This Plan shall be governed by the laws of the State of Ohio, to the extent not
preempted by federal law.   7.3 Incorporation of Retirement Plan provisions by
Reference. The provisions of the Retirement Plan, as such provisions may be
amended, restated or succeeded from time to time, are hereby fully incorporated
by reference, but only to the extent a reference is made by this Plan to such
provision or provisions. Eligibility for and payment of Supplemental Benefits
under this Plan shall be based solely upon benefit determinations made under the
terms of the Retirement Plan.   7.4 Benefits are Nonassignable. No Supplemental
Benefit payable under the terms of this Plan may be pledged, assigned,
anticipated or alienated in any way by any Participant, beneficiary or personal
representative.   7.5 No Accelerated Payment. No Participant, personal
representative or beneficiary shall have any right to cause benefits otherwise
payable under this Plan to be accelerated or paid on any basis or in any form
other than on the basis and in the form provided for under Articles III and IV
hereof.   7.6 Amendment, Suspension or Termination of Plan. The Company reserves
the right and power, by action of the Board of Directors or its delegate, to
amend, suspend or terminate this Plan, in whole or in part, at any time and from
time to time; provided, however, that in no event shall the Company have the
right to eliminate or reduce any Supplemental Benefit which has been accrued and
become nonforfeitable under Article III hereof prior to such amendment,
suspension or termination.

For purposes of determining the Supplemental Benefit which has been accrued and
become nonforfeitable on account of a Participant under Article III hereof as of
any given date, such Supplemental Benefit shall be an amount equal to the lesser
of (i) the Supplemental Benefit actually payable in cash to such Participant
under Article III hereof as of such date, or (ii) the Supplemental Benefit which
would be payable to or on account of such Participant upon his actual
retirement, disability or death, if this Plan were to remain in full force and
effect until such actual retirement, disability or death.   7.7 Obligation of
Company. Each Participant (and beneficiary) will be an unsecured general
creditor of the Company with respect to all benefits payable under the Plan.  
7.8 No Claim to Specific Benefits. Nothing in the Plan will be construed to give
any individual rights to any specific assets of the Company, or any other person
or entity.   7.9 Vesting. If a Participant (or beneficiary) is not entitled to
receive a benefit under the Retirement Plan because the benefit is not vested,
the Participant (or beneficiary) shall also not be entitled to receive benefits
under the Plan.   7.10 Limitation of Rights. Neither the establishment of the
Plan, nor any amendment thereof, nor the payment of any benefits will be
construed as giving any individual any legal or equitable right against the
Company or the Administrator. In no event will the Plan be deemed to constitute
a contract between any employee and the Company or the Administrator. This Plan
shall not be deemed to be consideration for, or an inducement for the
performance of, services by any employee.   7.11 Receipt and Release. Any
payment under the Plan to any Participant (or beneficiary), or to any individual
as described in Section 7.12 shall be in satisfaction of all claims with respect
to benefits under the Plan against the Company and the Administrator.   7.12
Payment for the Benefit of an Incompetent or Incapacitated Individual. If the
Administrator determines that payments due to a participant under the Retirement
Plan must be paid to another individual because of a Participant's incompetence
or incapacitation, benefits under the Plan will be paid to that same individual
designated for that purpose under the applicable provision of the Retirement
Plan.   7.13 Nonduplication of Benefits. The benefits payable to a Participant
under this Plan shall be reduced on an Actuarial Equivalent basis by the benefit
such Participant earned under any other nonqualified defined benefit plan, and
which does not provide for a reduction of benefits under such plan, for benefits
payable under this Plan, to the extent that the benefits under such plan were
accrued upon the same Participant service.   7.14 Social Security Tax. Subject
to the requirements of Code Section 3121(v)(2) and the regulations thereunder,
the Administrator has the full discretion and authority to determine when
Federal Insurance Contribution Act ("FICA") taxes on a Participant's Plan
benefit or account are paid and whether any portion of such FICA taxes shall be
withheld from the Participant's wages or deducted from the Participant's benefit
or account.  

By virtue and in exercise of the amending power reserved to the Company by
Section 7.6 of the Plan and granted to the undersigned officer of the Company by
resolution of the Company’s Board of Directors, the Plan is hereby amended and
restated in its entirety, effective January 1, 1996, as reflected in this
document entitled “OWENS CORNING EXECUTIVE SUPPLEMENTAL BENEFIT PLAN, 2002
Restatement.”

        The Company has caused the aforementioned amendment and restatement to
be executed on its behalf by the undersigned duly authorized officer this 27 day
of January, 2003.

Owens Corning     By /s/ Edward Mirra, Jr.       Edward Mirra, Jr.       Senior
Vice President - Human Resources